*344The following answer was returned:

To his Excellency the Governor and the Honorable Council:

The undersigned Justices of the Supreme Court respectfully decline to comply with your request for an advisory opinion on the question contained in your resolution of November 30, 1962, filed in this court on December 3, 1962, which reads as follows: “Was the action taken by the Governor and Council in the appointment of the new Commissioner of Agriculture sufficiently in compliance with RSA 426:1 to make the appointment legal?”
It appears that the Superior Court for Hillsborough County has transferred a reserved case to this court in a petition for a declaratory judgment involving the question submitted by the Governor and Council and related issues. It also appears that there is pending before the Attorney General a request to file a petition in the nature of quo warranto to determine the legality of the appointment of the Commissioner of Agriculture, which is a well-established procedure to determine title to public office. Stickney v. Salem, 96 N. H. 500. Inasmuch as these pending proceedings may develop facts and issues in addition to those contained in the question transmitted by the Governor and Council, or may serve to make the issues more specific and definite, orderly procedure requires that no advisory opinion be given as requested by the Governor and Council. Opinion of the Justices, 101 N. H. 531, 536.
Frank R. Kenison.
Laurence I. Duncan.
Amos N. Blandin, Jr.
Edward J. Lampron.
Stephen M. Wheeler.
December 14, 1962.
Memorandums were furnished by Wyman, Bean & Tefft for New Hampshire Agricultural Conference & a. and Philip G. Peters for Frank T. Buckley.